May 17 2016


                                           DA 15-0497
                                                                                         Case Number: DA 15-0497

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2016 MT 116N



IN RE THE MARRIAGE OF:

CRISTINA STEARNS,
n/k/a Cristina Lauchengco,

              Petitioner and Appellee,

         v.

DAVID STEARNS,

              Respondent and Appellant.



APPEAL FROM:           District Court of the Eleventh Judicial District,
                       In and For the County of Flathead, Cause No. DR 12-415A
                       Honorable Ted O. Lympus, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Katherine P. Maxwell, Maxwell Law, PLLC, Kalispell, Montana

                For Appellee:

                       Kira I. Evans, George B. Best, Best & Westover Law Office,
                       Kalispell, Montana



                                                   Submitted on Briefs: March 23, 2016

                                                              Decided: May 17, 2016


Filed:

                       __________________________________________
                                         Clerk
Justice Patricia Cotter delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by unpublished opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     David Stearns and Cristina Lauchengco met in February 1996 in the Philippines

where Cristina was born and lived with her family. At the time, Cristina was 20 years old

and David was 40. In October 1996, Cristina moved to the United States on a fiancée

visa and the parties married in December 1996. Their daughter Maelyn was born in

November 1997. The couple originally resided in California where David owned an

automobile body shop and rental property. In 2000, the family moved to Kalispell,

Montana, and David sold his body shop business but retained ownership of the California

rental property. In May 2012, the parties separated and in July 2012, Cristina filed for

dissolution. The Eleventh Judicial District Court issued its decree of dissolution on

August 11, 2015. David appeals, asserting various errors by the court. We affirm.

¶3     David challenges the District Court’s verbatim adoption of Cristina’s proposed

findings of fact and conclusions of law. He also asserts the District Court improperly

considered Cristina’s allegations of “marital misconduct” by David as a factor when

dividing the parties’ property, resulting in an erroneous valuation and distribution of the

marital estate. David objects to the court’s failure to enter a parenting plan/medical




                                             2
support order and, lastly, claims the court erred in requiring that he pay Cristina’s

attorney’s fees and costs.

¶4     Section 40-4-202, MCA, governs the division of property in a marital dissolution

case. We have repeatedly held that § 40-4-202, MCA, vests district courts with broad

discretion when equitably distributing the marital estate. In re Marriage of Swanson,

2004 MT 124, ¶ 12, 321 Mont. 250, 90 P.3d 418. We review a district court’s findings of

fact in a dissolution proceeding for error and absent clearly erroneous findings or abuse

of discretion, we will affirm a district court’s division of property. Swanson, ¶ 12. We

review a district court’s award of attorney’s fees in a dissolution action for an abuse of

discretion. Swanson, ¶ 13.

¶5     Upon moving to Montana, the couple purchased a home. During the marriage,

they acquired boats, snowmobiles, motorized bikes, vehicles, a backhoe, and various

tools and equipment. Additionally, they purchased 5 acres of undeveloped real property

in Kalispell and 20 acres in Eureka, Montana. The District Court valued the marital

estate at $1,206,320. This value included David’s rental property in California valued at

$600,000. The court awarded the rental property to David and subtracted its value from

the marital estate. The court then divided the remaining marital property, with assets

totaling $244,920 being awarded to Cristina, and assets totaling $361,400 being awarded

to David. To achieve a more equitable distribution and based upon David’s ownership of

income-generating rental property and receipt of a recent inheritance, the court ordered

David to make a one-time payment of $58,240 to Cristina, in lieu of awarding her

maintenance. This resulted in an even $303,160 distribution to each party.


                                            3
¶6     We first address the District Court’s valuation and distribution of the marital

estate. David maintains that the court’s frequent reference in its findings to David’s

alleged controlling and threatening behavior throughout the marriage resulted in a

distribution designed by the District Court to “financially punish” David for his

“egregious behavior” toward Cristina. Section 40-4-202, MCA, expressly states that the

“court, without regard to marital misconduct, shall . . . equitably apportion . . . property

and assets” belonging to the parties. We do not attribute the District Court’s findings

pertaining to conduct during the marriage as evidence of intent to punish David.

Irrespective of those particular findings, we review the court’s findings on valuation and

distribution of the marital estate to determine if they are supported in the record.

¶7     David challenges the valuations assigned by the District Court for several marital

assets, including real property and vehicles. We note, however, that the values attributed

by the District Court were equal or similar to values either presented by David for those

items in his financial disclosure statement filed in March 2013, or by David’s Exhibit W

submitted on June 2, 2015, or by Kelley Blue Book printouts submitted by Cristina. As

the value of these assets was supported by evidence in the record, the court’s findings

were not clearly erroneous.

¶8     David also claims the court erred by awarding him a $25,000 value for numerous

firearms that he claims were totally destroyed by fire. Although David and his friend

testified that a fire at his friend’s house had destroyed the weapons, the evidence on the

issue was confusing and tended to suggest that his friend actually owned the guns when

the fire occurred.    It was within the province of the court to accept or reject this


                                              4
speculative testimony.     Moreover, the court had before it sufficient evidence to

extrapolate a value of $25,000 for all the weapons David claimed to have owned.

Therefore, the court’s valuation of the firearms and assignment of the value to David was

within the court’s discretion.

¶9     The District Court acknowledged in its dissolution decree that Maelyn had

graduated from high school and would turn 18 within 90 days of the decree. Based upon

testimony from Cristina, David, and Maelyn during the three-day dissolution hearing, the

court agreed that Maelyn would continue to reside with David and he would continue to

provide for her care and support. Given the circumstances of the parties, the court did not

impose a child or medical support obligation on Cristina, nor did it establish a parenting

plan. This was premised in large part on Maelyn’s imminent age of majority and her

being a high school graduate. Section 40-4-208(5), MCA, provides “[p]rovisions for the

support of a child are terminated by emancipation of the child or the child’s graduation

from high school . . . whichever occurs later.” Additionally, based upon the District

Court’s finding that Cristina has been supporting herself on a shipping clerk’s salary of

approximately $22,000-$23,000 since the separation, it was not an abuse of the court’s

discretion to decline to impose a child and medical support obligations on Cristina.

¶10    Section 40-4-110, MCA, authorizes a district court, under certain circumstances,

to order one party to pay the other party’s reasonable professional fees. The court

observed that David had maintained control over the monetary assets in the estate since

the parties separated, and had provided no financial assistance to Cristina since 2012.

The court further noted that David held and retained all of the income-generating


                                            5
property in the marital estate. Premised upon these findings, the court ordered David to

pay Cristina’s attorney’s fees and costs. We conclude this was not an abuse of discretion.

¶11    While we discourage district courts from verbatim adoption of one party’s

proposed findings and conclusions, we have held that “such an action is not per se error.”

Wurl v. Polson Sch. Dist. No. 23, 2006 MT 8, ¶ 29, 330 Mont. 282, 127 P.3d 436. In In

re Marriage of Sessions, 231 Mont. 437, 439, 753 P.2d 1306, 1307 (1988), we explained

that verbatim adoption of a party’s proposed findings is not legal error providing the

district court’s decision is supported by law and evidence. As discussed above, the

District Court’s findings in the case are supported by the law and evidence and its

adoption of Cristina’s proposed findings is not error.

¶12    David finally argues that the District Court failed to make “complete and accurate

findings” vis-à-vis the factors set forth in § 40-4-202, MCA, and failed to address the fact

that “the entirety of the marital estate was premarital or inherited.” Having determined

that the District Court’s findings are equitable, sufficient, supported by the evidence, and

not clearly erroneous, and that the court’s rulings do not constitute an abuse of discretion,

we decline to address David’s remaining assertions. We have determined to decide this

case pursuant to Section I, Paragraph 3(c) of our Internal Operating Rules, which

provides for unpublished opinions.      In the opinion of this Court, this case presents

questions clearly controlled by settled law.




                                               6
¶13   For the foregoing reasons, we affirm the District Court’s August 2015 Findings of

Fact, Conclusions of Law and Decree of Dissolution.



                                              /S/ PATRICIA COTTER

We Concur:


/S/ BETH BAKER
/S/ LAURIE McKINNON
/S/ MICHAEL E WHEAT
/S/ JIM RICE




                                          7